Citation Nr: 1212212	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  02-06 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES


1.  Entitlement to service connection for claimed hypertension.   

2.  Entitlement to service connection for claimed epistaxis.  

(The issue of service connection for sleep apnea is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to April 1991, from March 2003 to September 2005, and from October 2005 to February 2008 and had more than 30 years of service in Army Reserve.  

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a March 1999 rating decision rendered by the RO in St. Petersburg, Florida. This appeal is now under the control of the RO in Roanoke, Virginia.  

In January 2003, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of this hearing has been associated with the claims folder.

The Board previously remanded the case to the RO in July 2003, January 2007, May 2009, and August 2010 for additional development.  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings of hypertension or epistaxis during her first period of active service from September 1990 to May 1991 or until several years thereafter.  

2.  The Veteran is shown to have been diagnosed with hypertension and placed on medication and to have experienced episodes of epistaxis beginning several years prior to her second and third periods of active service.   

3.  The pre-existing hypertension and recurrent epistaxis are not shown to have increased in severity during her subsequent active service extending from 2003 to 2008.

4.  Neither the currently demonstrated hypertension, nor the epistaxis is shown to have been caused or aggravated by the service-connected headaches.  


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by hypertension is not due to disease or injury that was incurred in or aggravated by a period of active duty for training or active service; nor may it be presumed to have been incurred in active service, nor is it proximately due to or the result of the service-connected headaches.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011). 

2.  The Veteran's disability manifested by epistaxis is not due to disease or injury that was incurred in or aggravated by a period of active duty for training or active service or any injury that was incurred in or aggravated by a period of inactive duty for training; nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in December 2003, August 2005, January 2007, July 2009, and August 2010.  

The letters notified the Veteran of what information and evidence must be submitted to substantiate claims for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The January 2007 and July 2009 letters provided this notice.  The claims were readjudicated in the February 2009 and June 2010 Supplemental Statements of the Case, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements has been satisfied.  All available service treatment records were obtained.  The VA treatment records dated from 1992 to 1995, 2005, 2006, and from 2009 to January 2012 have been obtained and associated with the claims folder.  The private records from Dr. S.P., M.R. Medical Center, and F.C.S. were obtained and associated with the claims folder.   

In July 2009 and June 2010, the Veteran stated that she had no other information or evidence to submit in support of his claim.  There is no identified relevant evidence to be obtained.

The Veteran underwent VA examinations in 2006 and 2010 to obtain medical evidence as to the nature and likely etiology of the claimed disorders.  

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if cardiovascular disease became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b).  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

During the pendency of this appeal, the provisions of 38 C.F.R. § 3.310 were revised.  Under the former provisions, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected as well.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (effective prior to October 10, 2006).  

The Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective on October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  The former paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added.  

The new provisions of 38 C.F.R. § 3.310 (b) indicate that "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level."  

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  See 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.

Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

Entitlement to service connection for hypertension

To establish service connection for hypertension on a direct basis, the Veteran must show affirmatively that the disease is related to her service.  As noted, the Veteran had three periods of active service.  She served on active duty from September 1990 to April 1991, from March 2003 to September 2005, and from October 2005 to February 2008.  She also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in connection with her long service in the Army Reserve.  

Significantly, there was no diagnosis of hypertension in connection with her initial service in the Reserve or during the first period of active service from September 1990 to April 1991.  See the service examination report dated in 1990 and the service separation examination dated in April 1991.  

The April 1991 separation examination showed that the Veteran's blood pressure reading was 129/87.  On examination, her heart was noted to be within normal limits.  The Veteran reported "no" when asked if she had high or low blood pressure.  The subsequent Reserve examinations in September 1996 and December 1996 showed that there was no diagnosis of hypertension.   

As there is no diagnosis of hypertension within one year of her separation from active service in May 1991, service connection on a presumptive basis is not warranted.   

The postservice treatment records show that hypertension and acute epistaxis were initially observed in 1998.  The emergency room records from M.R. Medical Center noted that the Veteran presented for treatment of an acute epistaxis.  The records from her family practitioner dated in January 1998 indicated that she reported having a similar episode, but she was unable to stop the bleeding on this occasion.  She denied having a prior history of hypertension.  `

The blood pressure readings were recorded as 158/121 and 152/87, and rechecks on the following two days showed readings that were 140/80 and 149/92.  The assessment in pertinent part was that of hypertension, stable.  She was advised to return to the clinic for a blood pressure check in one week.  

Another February 1998 record indicated that the Veteran had a follow-up appointment for hypertension.  Her blood pressure reading was 160/100.  The assessment was that of hypertension under mild control.  

The Veteran was started on hydrochlorothiazide, 25 milligram half tablet.  The records dated in December 2000 showed that the hydrochlorothiazide was increased to 25 milligrams a day.   

A lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the hypertension is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, there is no competent evidence linking the onset of the hypertension or epistaxis to a documented event or incident of her period of active service or any ACDUTRA or INACDUTRA.

The Veteran's service treatment records dating from May 2006 to April 2008 noted that the Veteran was being treated for hypertension with medication.  No blood pressure readings were recorded in these records.  

The Veteran was afforded a VA examination in April 2006 and an addendum in the form of a medical opinion was obtained in July 2006.  Her sitting blood pressure reading was noted to be 120/80.  

The examiner noted that the military service did not cause the essential hypertension as it was essentially of unknown origin.  The examiner noted that the Veteran had an ample family history of hypertension, and this more likely than not was the factor responsible for her development of hypertension.  

The VA examiner further opined that the chances that the hypertension was secondary to the service-connected headaches or migraines was nil.  The examiner stated that migraine was not a known risk factor for hypertension.  

When seen on an outpatient basis by VA beginning in June 2008, the Veteran was noted to have a blood pressure reading of 126/77.  In July 2008, a blood pressure reading of 115/66 was recorded.  In September 2008, the Veteran's medications were changes because she had a low potassium level.  Her blood pressure reading was that of 138/53.  

When seen on an outpatient basis by VA in November 2008, blood pressure readings of 127/76 (right arm) and 125/81 (left arm) were noted.  In December 2008, the Veteran was noted to have a blood pressure reading of 143/79.  

When seen on an outpatient basis by VA in March 2009, a blood pressure reading of 160/83 was recorded.  The Veteran's blood pressure was noted to be elevated, and she was started on increased medication.  In April 2009, a blood pressure reading of 149/77 was noted.  The assessment included that of hypertension that had been better controlled.  

When seen on an outpatient basis by VA in May 2009, a blood pressure reading of 127/77 was recorded.  The Veteran was noted to have brought in her blood pressure log that showed that the systolic readings ranged from 122 to 166 with an average of 142 and that the diastolic readings ranged from 76-89 with an average of 84.  In August 2009, the Veteran was noted to have a blood pressure reading of 150/93.  In October 2009, a blood pressure reading of 136/73 was noted.  

The Veteran was afforded another VA examination in March 2010.  The examiner reviewed the claims folder and elicited a medical history from the Veteran.  The recorded blood pressure readings were:  184/109, 204/108 and 200/109.  

The examiner opined that it was less likely than not that the Veteran's hypertension became manifest during the Veteran's service.  The examiner noted that, subsequent to the diagnosis of hypertension in 1999, the Veteran was called up to active duty.  The examiner stated that to comment on whether the hypertension was aggravated by the service-connected headaches would amount to mere speculation as the examiner was unable to establish a baseline of manifestations due to her condition.  

In October 2010, in an addendum, the VA examiner rendered a medical opinion as to whether the hypertension was aggravated by the Veteran's second and third periods of active service.  The examiner noted that nine blood pressure readings were taken during service from March 2003 to November 2005 and one was taken by VA in June 2008 and concluded that there was no objective evidence per the blood pressure readings that the hypertension increased in severity during this period of service.  The examiner noted that an increase in her medication in 2008 was not a significant change.  

A VA treatment record dated in October 2011 noted that the Veteran's blood pressure was 163/98.  When in January 2012, the Veteran reported having a history of nosebleeds about twice a month for twelve years.  A blood pressure reading of 174/114 was recorded at that time.   The assessment was that of recurrent epistaxis; elevated blood pressure, most likely contributing to both the nosebleeds and migraines.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Here, an examination report at the time of the Veteran's entry for the period of active service extending from 2003 to 2008 is not of record.      

The statute provides that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C.A. § 1111.  

Thus, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)). 

In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. at 45; see also Crowe. 

 "[S]ection 1111 applies when the claimed disability is not noted upon entering service, and section 1153 applies when the claimed disability is noted upon entry."  Jordan v. West, 17 Vet. App. 261, 272 (2003).  

The plain language of section 1111 provides that the presumption of soundness is rebutted only if clear and unmistakable evidence establishes both that (1) the condition existed prior to service and (2) the condition was not aggravated by service.  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003.  

In the present case, the hypertension is clearly shown to have existed and to have been treated prior to the Veteran's period of active service extending from 2003 to 2008.  However, on review of the entire record, it is not shown that the hypertension underwent an increase in severity during that service.   
 
As discussed, the VA examiner who reviewed the service treatment records and the recorded blood pressure readings opined that there was no objective evidence that the hypertension had increased in severity during active service.  The examiner also indicated that the increase in the medication from 12.5 milligram to 25 milligrams was not a significant change.   

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306.  

In addition, on review, there is no showing that the hypertension increased in severity in connection with VA outpatient treatment beginning in June 2008.  These records reflect that the Veteran exhibited no blood pressure elevation until March 2009, more than a year after her period of active service.    

The Veteran's own assertions that her hypertension increased in severity during service are afforded limited probative weight because she is not shown to have the requisite expertise to render opinions about medical matters.  

Although the Veteran, as a lay person, is competent to testify as to observable symptoms, a Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

In the present case, an increase in the Veteran's blood pressure readings requires testing to determine the actual level.  Thus, an increase in blood pressure cannot be established by her lay statements alone.  

The Veteran in this regard has not submitted any medical evidence to support her lay assertions that the hypertension increased in severity during that service.   

Accordingly, on this record, service connection for hypertension on the basis of aggravation must be denied.  

Service connection for hypertension is not warranted under 38 C.F.R. § 3.317, the provision for service connection for signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness, because hypertension is a known clinical diagnosis.  

Service connection for hypertension also is not warranted on a secondary basis.  There is no medical evidence that establishes that the current hypertension was caused or aggravated by the service-connected headaches.  

In the 2010 VA examination report, the VA examiner stated that it would be mere speculation to render an opinion as to whether the service-connected headaches aggravated the hypertension.  Clearly, this was statement was based on the fact that the hypertension had not been found to have increased in severity during this period extending from 2003 to 2008.  

Earlier, in 2006, another VA examiner opined that the chance that the hypertension was secondary to the service-connected headaches or migraine was nil.  The examiner added pertinently that migraine was not a known risk factor for hypertension.  

The Veteran has not submitted any medical evidence to support her lay assertions that the service-connected headaches caused or aggravated the claimed hypertension.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for hypertension.  

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).   


Service connection for epistaxis

The Veteran served on active duty from September 1990 to April 1991, from March 2003 to September 2005, and from October 2005 to February 2008.  

There is no showing of recurrent epistaxis during the first period of active service from September 1990 to April 1991 or in connection with her service in the Reserve.  See the service examination report dated in 1990 and the service separation examination dated in April 1991.   

Moreover, the actual treatment records serve to document that she initially presented with epistaxis in 1998 and received medical attention that was not related to ACDUTRA or INACDUTRA.   

There is no competent evidence to establish a nexus between the recurrent epistaxis and a documented event or incident of her first period of active service or any period of ACDUTRA or an injury during a period of INACDUTRA.  

The Veteran was afforded a VA examination in April 2006, and an addendum in the form of a medical opinion was obtained in July 2006.  The examiner opined that the Veteran's active service was not a factor in the development of the epistaxis since it developed more than seven years thereafter.  

The examiner opined that the hypertension might be a pre-disposing factor for the nosebleeds and noted that the epistaxis began within a month of diagnosis.  The examiner indicated that hypertension and the Veteran's anatomical factors of the nose were pre-disposing factors for epistaxis.  Significantly, the examiner added that migraine was not a known risk factor for epistaxis.  

The records from the Veteran's family doctor also suggested that the epistaxis could have been attributed to sinusitis and rhinitis.  A September 1998 indicated that the Veteran had acute sinusitis with associated epistaxis.  A July 1999 record indicated that the epistaxis was stable.  A December 1999 record added that the epistaxis was secondary to allergic rhinitis and associated with the use of a powder that contained anti-inflammatory aspirin.    

The Veteran was afforded another VA examination in March 2010.  The examiner reviewed the claims folder and elicited a medical history from the Veteran.  The examiner stated that it would be a resort of speculation to opine as to whether the Veteran's epistaxis was caused or aggravated by service.  

The VA examiner noted that the earliest onset of epistaxis occurred after her separation from service in 1991 and that the frequency of the nosebleeds after this time had chronic and stable, so it was less likely than not that the nosebleeds were aggravated by her subsequent periods of service as the baseline level of the epistaxis was not affected by active duty.  

The examiner also opined that it was less likely than not that the epistaxis was aggravated by the service-connected headaches based on the same rationale.  

A VA treatment record dated in January 2012 also noted that hypertension most likely contributed to the recurrence of epistaxis.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

Here, an enlistment examination report for the second and third periods of active duty is not of record.  It is not clear whether entrance examinations were conducted.    

The statute provides that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C.A. § 1111.  

Thus, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)). 

 "[S]ection 1111 applies when a claimed disability is not noted upon entering service, and section 1153 applies when the claimed disability is noted upon entry."  Jordan v. West, 17 Vet. App. 261, 272 (2003).  

In the present case, there is no question that the epistaxis existed prior to the Veteran's active service extending from 2003 to 2008.  Moreover, the epistaxis is not shown to have undergone an increase in severity during that period of active service.   
 
The examiner who conducted the 2010 VA examination opined that the frequency of the epistaxis was chronic and stable and that there was no evidence of aggravation since the baseline level of the epistaxis was not affected by the active service.  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306.  

The Veteran's own assertions that her epistaxis increased in severity during service are afforded little probative weight in the absence of a showing that she has the expertise to render medical opinions.  A lay person is only qualified to report on matters which are capable of lay observation.  She is not qualified to render opinions which require medical expertise, such as the diagnosis or cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Veteran also has not submitted any medical evidence to support her lay assertions that the epistaxis increased in severity in that period of service.   

In conclusion, the Board finds that the preponderance of the evidence is against the claim and that the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  Accordingly, the claim for service connection for epistaxis is denied.  

Service connection for epistaxis is not warranted under 38 C.F.R. § 3.317, the provision for service connection for signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness, because epistaxis has been attributed to the known clinical causes.    

Service connection for epistaxis is not warranted on a secondary basis.  The medical evidence establishes that the service-connected headaches did not cause the epistaxis.   Further, the VA examiner in 2010 indicated that the service-connected headaches did not aggravate the epistaxis since there was no evidence of an increase in symptoms.    

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for epistaxis.  

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim of service connection for epistaxis is denied.   


ORDER

Service connection for hypertension is denied.  

Service connection for epistaxis is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


